DETAILED ACTION
The amendment received on June 30, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,924,681 and US Application 16/666,460 (issued as US Patent 11,343,432)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects an obvious typographical error in claim 46.
The application has been amended as follows:
Claim 46 line 2 is amended from ‘causes a computer in to execute’ to read -causes a computer to execute-.
Reasons for Allowance
5.	Claims 23-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a control apparatus ‘a setting unit configured to set a first area from among the plurality of areas in the image; and a first determination unit configured to determine the tilt angle based on a contrast evaluation area of a second area excluding the first area among the plurality of areas, wherein the angle control unit tilts the image sensor relative to the plane orthogonal to the optical axis of the imaging optical system so as to obtain the tilt angle determined by the first determination unit,’ in combination with the rest of the limitations of claim 23.  Claims 24-44 are allowed at least by virtue of their dependency from claim 23.
As to claim 45, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method for controlling a tilt angle ‘setting a first area from among the plurality of areas in the image; and determining the tilt angle based on a contrast evaluation value of a second area excluding the first area among the plurality of areas, wherein the image sensor is tilted relative to the plane orthogonal to the optical axis of the imaging optical system so as to obtain the tilt angle,’ in combination with the rest of the limitations of claim 45.  
As to claim 46, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute a control method for controlling a tilt angle ‘setting a first area from among the plurality of areas in the image; and determining the tilt angle based on a contrast evaluation value of a second area excluding the first area among the plurality of areas, wherein the image sensor is tilted relative to the plane orthogonal to the optical axis of the imaging optical system so as to obtain the tilt angle,’ in combination with the rest of the limitations of claim 46.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886